                  Case 14-28438-LMI    Doc 74     Filed 03/02/21    Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI-DADE DIVISION

In re:
                                                     Case Number 14-28438-LMI
RICARDO A. MARQUEZ                                   Chapter 7
MARYSOL L. GATA

          Debtors.


               DEBTORS' MOTION TO REOPEN CASE AND AVOID LIENS
                     IMP AIRING HOMESTEAD EXEMPTION

         Debtors, RICARDO A. MARQUEZ AND MARYSOL L. GATA, by and through

undersigned counsel, pursuant to 11 U.S.C. § 522(f) and Rules 4003 and 9014 of the Federal

Rules of Bankruptcy Procedure, hereby file this Motion to Reopen Case and Avoid Liens

Impairing Homestead Exemption, and aver:

         1.     RICARDO A. MARQUEZ AND MARYSOL L. GATA (the "Debtors") filed a

petition for relief under Chapter 7 of the United States Bankruptcy Code on August 15, 2014 (the

"Petition Date").

         2.     The Debtors obtained a discharge on March 17, 2015 and the case was closed on

April 22, 2016.

         3.     The Debtors claimed as homestead their interest in the single-family house

located at 3152 Village Green Drive, Miami, FL 33175 (the "Property"). The Property is legally

described as follows:

         Lot 49, of Block 72, Fourteenth Addition to Southern Estates, according to
         the Plat thereof, as recorded in Plat Book 95, at Page 46, of the Public
         Records of Miami-Dade County, Florida.
         FOLIO N0.30-4913-016-0310
                 Case 14-28438-LMI        Doc 74        Filed 03/02/21     Page 2 of 5
Page 2 of3.                                                 In re: Ricardo A. Marquez and Maryso/ L. Gata
                                                                                  Case No. 14-28438-LMI

        4.      The basis for the Debtors' claimed exemption of the Property is Article X, Section

4(a), of the Florida Constitution, which provides that the Debtors' homestead is exempt from the

claims of all nonconsensual liens.

        5.      Before the Petition Date, the following creditors were awarded final judgments

against the Debtors and the Judgments were recorded in the Public Records in and for Miami-

Dade County, Florida (the "Judgments") as follows:



Creditor                                     Official Records Book            Page
American Express Bank, FSB                   28915                            4278

Portfolio Recovery Associates, LLC.          28316                            779




Copies of the Judgments are attached hereto as Exhibits "A" and "B" and are incorporated herein

by reference.

        6.      The trustee conducted and concluded the meeting of creditors more than 30 days

before the date the Debtors filed this motion.

        7. The Judgment impairs the Debtors' homestead exemption on the Property.

        8. The Debtors request an order avoiding the Judgments under 11 U.S.C. §522(f) and

Article X, Section 4(a), of the Florida Constitution.

        9. The Debtors seek to reopen the Chapter 7 case to avoid the aforementioned judicial

liens. Upon entry of the Order on this Motion, the Debtors request that the Chapter 7 case again

be closed.

        WHEREFORE, the Debtors respectfully request that this Court reopen the Chapter 7

case, enter an order avoiding the judgment liens, re-close the Chapter 7 case after entry of the

order requested and for any other relief deemed just and proper in the circumstances.
                  Case 14-28438-LMI              Doc 74     Filed 03/02/21      Page 3 of 5                     I
Page 3 of3.                                                     In re: Ricardo A. Marquez and Marysol L. Gata
                                                                                      Case No. 14-28438-LMI
                                                                                                                I
                                      CERTIFICATE OF SERVICE
                                                                                                                I
                                                                                                                [
       I HEREBY CERTIFY that a true and correct copy of the foregoing was sent, via
Regular U.S. Mail this 2nd day of March 2021 to the following:                                                  f
Joel L. Tabas, Chapter 7 Trustee                          Portfolio Recovery Associates, LLC.
Via CMIECF                                                120 Corporate Blvd.
                                                          Norfolk, VA 23502                                     '
Portfolio Recovery Associates, LLC.
clo Corporation Service Company-RA
                                                          American Express Bank, FSB
                                                          Attn: Jonathan Polk - President & CEO
                                                                                                                It
                                                                                                                I
1201 Hays Street                                          4315 South 2700 West
Tallahassee, FL 32301-2525                                Salt Lake City, UT 84184
                                                          Via Certified Mail
                                                                                                                t
                                                          KINGCADE & GARCIA, P.A
              CERTIFICATE PURSUANT TO                     Counsel for the Debtor                                f
                LOCAL RULE 9011-4(B)                      Kingcade Building                                     f
                                                          1370 Coral Way• Miami, Florida 33145-2960             I
             I HEREBY CERTIFY that I am                   www.MIAMIBANKRUPTCY.INFO
        admitted to the Bar of the United States          Telephone: 305-285-9100 •Facsimile: 305-285-9542      t
                                                                                                                •'
        District Court for the Southern District of
        Florida and I am in compliance with the
        additional qualifications to practice in
        this Court set forth in Local Rule 2090-
        1(A).
                                                          Isl Timothy S. Kingcade
                                                          o Timothy S. Kingcade, Esq., FBN 082309
                                                          o Jessica L. McMaken, Esq., FBN 580163
                                                                                                                I
                                                                                                                ~
                                                                                                                ~
PDF.js viewer                   Case 14-28438-LMI                        Doc 74            Filed 03/02/21                Page 4 of 5    Page 1of1




                            IN THE COUNTY COURT OF THE II.EVENT& JVDICIAL cmcvrr
                                    IN AND JIOll MIAMI-DADE COUNTY, rLORIDA




        MARYSOL GATA, ... MARYSOL
        BERTRAND ab MARISOL BERTRAND,

                  Defelldaat.
                                                                                                                     -
                                                  DVAULT FINAL JIJOOMINT
                 TBJS CAUSE hiving come before the Court upon the cauae of .ctlon stamt in Plaintiff's
        against the Defendant, and the Court beina fully advised in the premises, it is theteupon:
                                                                                                                  C~~
                                                                                                                     r:"
                                                                                                                         -o
                                                                                                                         ="' .
                                                                                                                           ~
                                                                                                                              ..-
                                                                                                                                    ,
                                                                                                                                                       It
                  ORDl:RED AND ADJUDGED that:
                  I.       Finl! Judpcnt is hereby entered in favor of Plaintiff, AMERICAN EXPRESS BANK. rsB,
        A Fedenl SaviDp Bank. and apinst Defendant. MAilYSOL GATA, ab MARYSOL BERTRAND ab
         MARISOL BERTRAND, in tho principal sum ors 10,292.10, plus coeb in the swn ors 345.00, making a total
         ot S 10,637. lO, that shall bear interest at the me of four point seven five (4.75%) pen:ent per annum, as provided
         by Fla. Stat. §5S.03., for all of which let execution issue.
                                                                                                                                                       I
                                                                                                                                                       t

                                                                                                                                                       I
                  2.       It is further ordered and 8lijudpd that the judgment dcbtor(s) shall complete under oath Fla. R.
         Civ. P. Fonn 1.977 (Fact lnfbrmation Sheet). including an       requi~    Atladunents, Ind serve it on tho judsment
         creditors' attorney, or the judgment crediton if the judgment creditors m not represenb:d by an attorney, within
         forty.five (45) days from the date of this Final Judptent. unless the Final Judgment is satistled or post-judsment                            fi
         discovery is stayed.
                  3.       Jurisdiction in thla case is mained to enter further orden that an proper to eomplete the judgment
         debtOl(s) to co111plefe form 1.977, including all required attKhments, and serve it on the ,iuclanwlt creditors'
         ltlomey or the judament creditor if an lltOmCy don not Rtpment tho judp1ent creditor.
                  4.        The Court reserves further jurildic:Cion to enter f\inher Olden and Judfpncms to award Plaintlff
         post-iud..,,...nt costs.                                        '
              , .....-                                            ~                                     · 1c;:r') M!!:> DATED
         ~NE AND ORDERED in Chambers in JI                                     County, Florida this   f-Z::     day of

       ~                      ,2011.   :::'~"R>AU.=o:.·, ~                                                    NOV 122013
                                       NUMBER                                             couN'rv Ju1"~ ci lllJ!:. 'F. .ioii~
                                                                                                     ~ .~ ~·...Jhf JUDGE
         Copies fumllhed:
         K. l'aulette Perrymln, Esq., 1$51 Sawsr-CarpomePukway, #110, 5-iM, Florida33323
         Mll)'SOI Oela, AU Mlrylol Bennnd Aka Multol Beltlllld, 3152 Viii• Green Dr, Milml. FL 33 m



                                                                                                                     12216649



  Bk 28915 Pg 4278 CFN 2013091176511/181201314:19:38 Pg 1of1 Mia-Dade Cty, FL




  https ://onlineservices.miami-dadeclerk.com/officialrecords/pdfj sviewer/web/viewer .html                                                 3/2/2021
PDF.js viewer                  Case 14-28438-LMI                          Doc 74              Filed 03/02/21                          Page 5 of 5   Page 1of1




i
    '~l\)". .,                                                           IN THE COUNTY COUlU' IN AHO FOR
                                                                         ~E COUNTY. f'LORllA



!     I      PORTI'OUO RECOVERY ~TES. LLC.
             • . . . . . olGE MONEY BANK F.8.8.,
                                                                         CASE NO. 12-48878SP051118
                                                                                                                      ~
                                                                                                                      j:j

                     '""*'-·                                                                                           ~
                                                                                                                        .-
                                                                                                                        0
                                                                                                                ,.·      ...,_
                                                                                                                            -:;....
                                                                                                                             'ii
                                                                                                                                ~


                    111• CAUl8 haWig-an lo be heMI babe Illa Court, It ii ORDl!llllD N1D ADJ'.JDGID • rdawll:

                      11- ii naw duelll1d '*'19 lo plllld, POR11'0UO RECOllERY ASSOCIATES. U.C, 120~11w1.
            NDrfDlll, VA 231i02. flmn Dlll'wldlnt, RICARDO MARQUEZ, 31&2 VIUAGE GREEN DR, MIAMI FL 33175, the -
            ol$1,427A2, ..... ~llllnmol$1311.7111111111 cmta In . . _
            llmllllll beer lnlll9ill81119 ~ atatulaly lnlM..t,.of 4.?ft per~,_.
            al,. aui911t,_-, t'11n1Hch lat.I 191 ~ ..... ~.an .r-.ry 1olaacll~,_.unll119
                                                                                              ..
                                                                              al$2115.00. ........ • 1111111 of $1,781.21,
                                                                                              cllllll llllllugh o-nber 31

            ~· P*. 119          "*'-lnwm               rn
                                                    adjult ---wllll SICtloR 1515.03.    Florida---.
                    IT II FUR11Ell OflOERED MD AIUIOOl!D THAT:




                     Juri8dlclDn ollllll- la ..c.Nd lo enllll'Mlleranlmls . . . . . pnlpllr lo ccmpel o.flndarll 1D camplallt
            lhe Fact lnlanMlon Slwet llnd -     I ID Plllndll'8 ataney. The Feet lnlanMllan 9-1 need nat be~ in
            Iha PUblc Ramm.




             11"'7556




     II
                        This communication is from a debt collcclor and is an attempt to collect a debt.
                                 Any information obtained will be used for that purpose.


Bk 28316 Pg 779 CFN 2012073819710/17/201209:22:07Pg1of1 Ml&-Dade Cty, FL




                                                                                                                                                          ,, p
                                                                                                                                                                 0 ,.




https://onlineservices.miami-dadeclerk.com/officialrecords/pdfjsviewer/web/viewer.html                                                                3/2/2021
